DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,7-12, 14-16,22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VEJLGAARD et al. (US2020/0313837 A1) 


Regarding Claim 1, Vejlgaard teaches, A method for wireless communications at a user equipment (UE), comprising: (Fig4 shows gNB-402 and UE-404 communications sharing UE capability)
 transmitting control signaling indicating a capability of the UE for supporting a first duplex mode and indicating a mode switching latency of the UE for switching between the first duplex mode and a second duplex mode; ([0021]-] In a first aspect of the present disclosure , a method for a user equipment comprises : determining full duplex capability (=second duplex mode)and to communicate with the base station in one of a full duplex mode and a time division duplex mode(=first duplex mode))[0041]- a gNB can dynamically configure the FD scheduling based on the UE FD(=first duplex mode) - SIC capability and limitations. [0045]-UE FD capability (=UE capability) and metric thresholds reporting to gNB. Also see [46]-[48].
[0049]- Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode (=switch time latency), or between different types of duplexing modes (=first mode to second mode). [0055]- support for FD and associated parameter thresholds and duplexing mode switching time can be UE-specific.
receiving scheduling information based at least in part on the capability of the UE for supporting the first duplex mode and the mode switching latency; and ([0042]-dynamically configure the FD scheduling (gNB configures UE scheduling) based on the UE FD - SIC capability (=based on UE capability) and limitations. It provides the signaling procedures between the gNB and FD - SIC capable UEs. [0043]- The methods are driven by the gNB and can be triggered only for specific conditions, such as dense network, tight latency requirements, etc. The methods related to switching further described in [0049]-Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode, or between different types of duplexing modes) (=capability for UE to support duplex mode and switching latency).
communicating with a base station based at least in part on the scheduling information. ([0043]- The methods rely on the idea that, when the gNB knows about the UE FD - SIC capability and limitations, it can dynamically configure for FD scheduling whenever the UE is within its capability bounds.)

Regarding Claim 7, Vejlgaard teaches, The method of claim 1, further comprising: receiving control signaling indicating a capability of the base station for supporting the first duplex mode and indicating a mode switching latency of the base station for switching between the first duplex mode and the second duplex mode.( [0045] UE FD capability and metric thresholds reporting to gNB during attach procedures may comprise any of [ 0046 ] FD capability ( Capable , Not Capable ).[0049]-Duplexing mode switching time ( Guard time required by UE for switching to and from full duplex mode , or between different types of duplexing modes)

Regarding Claim 8, Vejlgaard teaches, the method of claim 1, further comprising: receiving, from the base station, a message acknowledging the capability of the UE for supporting the first duplex mode. ([0042] The present invention proposes that a gNB can dynamically configure the FD scheduling based on the UE FD - SIC capability and limitations. It provides the signaling procedures between the gNB and FD - SIC capable UEs that enable dynamic configuration of the UE duplexing mode on a per user / per scenario basis.

Regarding Claim 9, Vejlgaard teaches, the method of claim 1, further comprising: transmitting an indication of a reason for switching between the first duplex mode and the second duplex mode. ([0073]- At that point, UE 404 is FD - SIC enabled. On the other hand, when gNB 402 determines that UE BW (+1) is greater than BW_Threshold or TPC is greater than 0, GNB 402 sends signal 424(=indication) to UE 404 indicating that UE 404 is scheduled for legacy (TDD) mode. At that point, UE 404 is FD - SIC disabled)

Regarding Claim 10, Vejlgaard teaches, The method of claim 1, wherein the mode switching latency is based at least in part on a directionality of duplex mode switching, the mode switching latency comprising a first mode switching latency associated with switching from the first duplex mode to the second duplex mode and comprising a second mode switching latency associated with switching from the second duplex mode to the first duplex mode.(Fig 4 steps from legacy duplex mode in step 416 to FD in step 422 to legacy mode in step 424.[ 0049]- Duplexing mode switching time ( Guard time required by UE for switching to and from full duplex mode , or between different types of duplexing modes )).

Regarding Claim 11, Vejlgaard teaches, the method of claim 1, wherein the capability of the UE for supporting the first duplex mode is dynamic. ([0071] Referring more particularly to FIG 4, during a cell search and attachment period 408, UE 404 receives a synchronization signal (SS) block from GNB 402 in a signal 406. During period 408, the UE's FD - SIC is disabled, and the UE 404 determines its FD capability in terms of Threshold).

Regarding Claim 12, Vejlgaard teaches, The method of claim 1, further comprising: determining to switch from the second duplex mode to the first duplex mode, wherein transmitting the control signaling indicating the capability of the UE for supporting the first duplex mode is based at least in part on the determining.([0073]- At that point ,UE 404 is FD - SIC enabled .On the other hand , when gNB 402 determines that UE BW ( +1 ) is greater than BW_Threshold or TPC is greater than 0 , GNB 402 sends signal 424 to UE 404 indicating that UE 404 is scheduled for legacy ( TDD ) mode . At that point, UE 404 is FD - SIC disabled.)


Regarding Claim 14, Vejlgaard teaches, The method of claim 1, wherein the control signaling comprises a first message associated with indicating the capability of the UE for supporting the first duplex mode and a second message associated indicating the mode switching latency, the first message and the second message are transmitted separately.( [ 0098 ] Subsequently , when gNB 602 determines that UE BW ( +1 ) is less than or equal to BW_Threshold and TPC is less than or equal to 0 , GNB 602 sends signal 622(=message) to UE 604 indicating that UE 604 is scheduled for FD mode.(=second duplex mode)GNB 602 sends signal 624(=message) to UE 604 indicating that UE 604 is scheduled for legacy ( TDD ) mode(=first duplex mode).)

Regarding Claim 15, Vejlgaard teaches, The method of claim 1, wherein transmitting the control signaling further comprises: transmitting the control signaling in a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE) message, or an uplink control information (UCI) message, wherein the capability of the UE is included in a new field, in unused bits of an existing field, in a new uplink control information format, or a combination thereof.(Fig 11 step 1104 “ when in an RRC connected state, initially scheduling the user equipment for communications in a time division duplex mode. [ 0100] Referring to the flow diagram of FIG 7, in an RRC - connected state, the gNB configures UE duplexing mode based on scheduled BW and absolute UE UL power obtained via periodic UE UL power headroom reporting. [0105] UE - NB FD capability reporting to gNB. [0106] RRC connected: gNB - UE duplex mode signaling)

Regarding Claim 16, Vejlgaard teaches, A method for wireless communications at a base station, comprising: (Fig4 shows gNB-402 and UE-404 communications sharing UE capability) 
receiving control signaling indicating a capability of a user equipment (UE) for supporting a first duplex mode and indicating a mode switching latency of the UE for switching between the first duplex mode and a second duplex mode; ([0021]-] In a first aspect of the present disclosure , a method for a user equipment comprises : determining full duplex capability (=second duplex mode)and to communicate with the base station in one of a full duplex mode and a time division duplex mode(=first duplex mode))[0041]- a gNB can dynamically configure the FD scheduling based on the UE FD(=first duplex mode) - SIC capability and limitations. [0045]-UE FD capability (=UE capability) and metric thresholds reporting to gNB. Also see [46]-[48].
transmitting scheduling information based at least in part on the capability of the UE for supporting the first duplex mode and the mode switching latency; and ([0042]-dynamically configure the FD scheduling (gNB configures UE scheduling) based on the UE FD - SIC capability (=based on UE capability) and limitations. It provides the signaling procedures between the gNB and FD - SIC capable UEs. [0043]- The methods are driven by the gNB and can be triggered only for specific conditions, such as dense network, tight latency requirements, etc. The methods related to switching further described in [0049]-Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode, or between different types of duplexing modes) (=capability for UE to support duplex mode and switching latency).
communicating with the UE based at least in part on the scheduling information. ([0043]- The methods rely on the idea that, when the gNB knows about the UE FD - SIC capability and limitations, it can dynamically configure for FD scheduling whenever the UE is within its capability bounds.)

Regarding Claim 22, Vejlgaard teaches, the method of claim 16, further comprising: transmitting control signaling indicating a capability of the base station for supporting the first duplex mode and indicating a mode switching latency of the base station for switching between the first duplex mode and the second duplex mode. ([0045] UE FD capability and metric thresholds reporting to gNB during attach procedures may comprise any of [0046] FD capability (Capable, Not Capable). [0049]-Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode, or between different types of duplexing modes)

Regarding Claim 23, Vejlgaard teaches, the method of claim 22, wherein the capability of the base station for supporting the first duplex mode is dynamic. ([0071] Referring more particularly to FIG 4, during a cell search and attachment period 408, UE 404 receives a synchronization signal (SS) block from GNB 402 in a signal 406. During period 408, the UE's FD - SIC is disabled, and the UE 404 determines its FD capability in terms of Threshold).

Regarding Claim 24, Vejlgaard teaches, the method of claim 16, further comprising: transmitting, to the UE, a message acknowledging the capability of the UE for supporting the first duplex mode. ([0098]- GNB 602 sends signal 624(=message) to UE 604 indicating that UE 604 is scheduled for legacy (TDD) mode (=first duplex mode).))

Regarding Claim 25, Vejlgaard teaches, the method of claim 16, further comprising: receiving an indication of a reason for switching between the first duplex mode and the second duplex mode. ([0073]- At that point, UE 404 is FD - SIC enabled. On the other hand, when gNB 402 determines that UE BW (+1) is greater than BW_Threshold or TPC is greater than 0, GNB 402 sends signal 424(=indication) to UE 404 indicating that UE 404 is scheduled for legacy (TDD) mode. At that point, UE 404 is FD - SIC disabled)

Regarding Claim 26, Vejlgaard teaches, the method of claim 16, wherein the mode switching latency is based at least in part on a directionality of duplex mode switching, the mode switching latency comprising a first mode switching latency associated with switching from the first duplex mode to the second duplex mode and comprising a second mode switching latency associated with switching from the second duplex mode to the first duplex mode. (Fig 4 steps from legacy duplex mode in step 416 to FD in step 422 to legacy mode in step 424. [0049]- Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode, or between different types of duplexing modes)).

Regarding Claim 27, Vejlgaard teaches, the method of claim 16, wherein the control signaling comprises a first message associated with indicating the capability of the UE for supporting the first duplex mode and a second message associated indicating the mode switching latency, the first message and the second message are transmitted separately. ([ 0098] Subsequently, when gNB 602 determines that UE BW (+1) is less than or equal to BW_Threshold and TPC is less than or equal to 0, GNB 602 sends signal 622(=message) to UE 604 indicating that UE 604 is scheduled for FD mode. (=second duplex mode) GNB 602 sends signal 624(=message) to UE 604 indicating that UE 604 is scheduled for legacy (TDD) mode (=first duplex mode).)

Regarding Claim 28, Vejlgaard teaches, the method of claim 16, wherein receiving the control signaling further comprises: receiving the control signaling in a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE) message, or an uplink control information (UCI) message, wherein the capability of the UE is included in a new field, in unused bits of an existing field, in a new uplink control information format, or a combination thereof. (Fig 11 step 1104 “when in an RRC connected state, initially scheduling the user equipment for communications in a time division duplex mode. [ 0100] Referring to the flow diagram of FIG 7, in an RRC - connected state, the gNB configures UE duplexing mode based on scheduled BW and absolute UE UL power obtained via periodic UE UL power headroom reporting. [0105] UE - NB FD capability reporting to gNB. [0106] RRC connected: gNB - UE duplex mode signaling)

Regarding Claim 29, Vejlgaard teaches, An apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:  ([ 0022 ] In a second aspect of the present disclosure , an apparatus comprises : at least one processor ; and at least one memory including computer program code , the at least one memory and the computer program code being configured , with the at least one processor , to cause the apparatus to perform the following : determine full duplex capability and metric thresholds during cell search or attachment to a base station ; report the full duplex capability and the metric thresholds to the base station)
transmit control signaling indicating a capability of the UE for supporting a first duplex mode and indicating a mode switching latency of the UE for switching between the first duplex mode and a second duplex mode; ([0021]-] In a first aspect of the present disclosure , a method for a user equipment comprises : determining full duplex capability (=second duplex mode)and to communicate with the base station in one of a full duplex mode and a time division duplex mode(=first duplex mode))[0041]- a gNB can dynamically configure the FD scheduling based on the UE FD(=first duplex mode) - SIC capability and limitations. [0045]-UE FD capability (=UE capability) and metric thresholds reporting to gNB. Also see [46]-[48].
[0049]- Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode (=switch time latency), or between different types of duplexing modes (=first mode to second mode). [0055]- support for FD and associated parameter thresholds and duplexing mode switching time can be UE-specific.

receive scheduling information based at least in part on the capability of the UE for supporting the first duplex mode and the mode switching latency; and ([0042]-dynamically configure the FD scheduling (gNB configures UE scheduling) based on the UE FD - SIC capability (=based on UE capability) and limitations. It provides the signaling procedures between the gNB and FD - SIC capable UEs. [0043]- The methods are driven by the gNB and can be triggered only for specific conditions, such as dense network, tight latency requirements, etc. The methods related to switching further described in [0049]-Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode, or between different types of duplexing modes) (=capability for UE to support duplex mode and switching latency).

communicate with a base station based at least in part on the scheduling information. ([0043]- The methods rely on the idea that, when the gNB knows about the UE FD - SIC capability and limitations, it can dynamically configure for FD scheduling whenever the UE is within its capability bounds.)

Regarding Claim 30, Vejlgaard teaches, An apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: [ 0022 ] In a second aspect of the present disclosure , an apparatus comprises : at least one processor ; and at least one memory including computer program code , the at least one memory and the computer program code being configured , with the at least one processor , to cause the apparatus to perform the following : determine full duplex capability and metric thresholds during cell search or attachment to a base station ; report the full duplex capability and the metric thresholds to the base station)
receive control signaling indicating a capability of a user equipment (UE) for supporting a first duplex mode and indicating a mode switching latency of the UE for switching between the first duplex mode and a second duplex mode; ([0021]-] In a first aspect of the present disclosure , a method for a user equipment comprises : determining full duplex capability (=second duplex mode)and to communicate with the base station in one of a full duplex mode and a time division duplex mode(=first duplex mode))[0041]- a gNB can dynamically configure the FD scheduling based on the UE FD(=first duplex mode) - SIC capability and limitations. [0045]-UE FD capability (=UE capability) and metric thresholds reporting to gNB. Also see [46]-[48].
[0049]- Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode (=switch time latency), or between different types of duplexing modes (=first mode to second mode). [0055]- support for FD and associated parameter thresholds and duplexing mode switching time can be UE-specific.
 transmit scheduling information based at least in part on the capability of the UE for supporting the first duplex mode and the mode switching latency; and ([0042]-dynamically configure the FD scheduling (gNB configures UE scheduling) based on the UE FD - SIC capability (=based on UE capability) and limitations. It provides the signaling procedures between the gNB and FD - SIC capable UEs. [0043]- The methods are driven by the gNB and can be triggered only for specific conditions, such as dense network, tight latency requirements, etc. The methods related to switching further described in [0049]-Duplexing mode switching time (Guard time required by UE for switching to and from full duplex mode, or between different types of duplexing modes) (=capability for UE to support duplex mode and switching latency).
communicate with the UE based at least in part on the scheduling information. ([0043]- The methods rely on the idea that, when the gNB knows about the UE FD - SIC capability and limitations, it can dynamically configure for FD scheduling whenever the UE is within its capability bounds.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,13,17 are rejected under 35 U.S.C. 103 as being unpatentable over VEJLGAARD et al. (US2020/0313837 A1) in view of Chen et al. (US 2019 / 0215112 A1)

Regarding Claim 2, Vejlgaard does not teach, the method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a set of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel.
Chen teaches, The method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a set of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel.([ 0042 ] A base station 105 or UE 115 may transmit bidirectional signals using frequency division duplexing ( FDD ) ( eg. using paired spectrum resources ) or time division duplexing ( TDD). In some cases, specific frame structures for FDD (e. g., frame structure type 1) (=indication of set of full-duplex channel combinations) and TDD (e. g., frame structure type 2) may be defined. For TDD frame structures, each subframe may carry uplink or downlink signals, and special subframes may be used to switch between downlink and uplink configurations.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaard, The method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a set of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel as taught by Chen to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 13, Vejlgaard teaches, the method of claim 12, wherein determining to switch from the second duplex mode to the first duplex mode is based on a condition ([0018] It is foreseen that UE SIC may be problematic to implement with adequate cancellation performance over all operating conditions, and specifically, UE SIC may not provide adequate rejection performance at high UL power and / or at high communication bandwidth. The UL power limitation may arise from not fulfilling the challenging UL / DL antenna isolation requirement and the bandwidth (=condition of antenna).
Vejlgaard does not teach, of one or more antenna panels of the UE.
Chen teaches, of one or more antenna panels of the UE. ([0120]- The transmitter 1720(=part of UE) may include a single antenna, or it may include a set of antennas (=antenna panels))
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaard, of one or more antenna panels of the UE as taught by Chen to use antenna panels to switch.

Regarding Claim 17, Vejlgaard does not teach, the method of claim 16, wherein receiving the control signaling further comprises: receiving an indication of a set 
of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel.
Chen teaches, The method of claim 16, wherein receiving the control signaling further comprises: receiving an indication of a set of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel.([ 0042 ] A base station 105 or UE 115 may transmit bidirectional signals using frequency division duplexing ( FDD ) ( e g. , using paired spectrum resources ) or time division duplexing ( TDD). In some cases, specific frame structures for FDD (e. g., frame structure type 1) (=indication of set of full-duplex channel combinations) and TDD (e. g., frame structure type 2) may be defined. For TDD frame structures, each subframe may carry uplink or downlink signals, and special subframes may be used to switch between downlink and uplink configure tion.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaard, The method of claim 16, wherein receiving the control signaling further comprises: receiving an indication of a set of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel as taught by Chen to use channel combination of uplink and downlink channels to provide full duplex capability.

Claim(s) 3,18 are rejected under 35 U.S.C. 103 as being unpatentable over VEJLGAARD et al. (US2020/0313837 A1) in view of Chen et al. (US 2019 / 0215112 A1)
Henttonen et al. (US20170048839A1)
n
Regarding Claim 3, Vejlgaard in view of Chen does not teach, the method of claim 2, wherein the UE is configured with a table of channel combinations, each channel combination in the table associated with an index, and transmitting the indication of the set of supported full-duplex channel combinations comprises transmitting a set of indices associated with the set of supported full- duplex channel combinations.
Henttonen teaches, the method of claim 2, wherein the UE is configured with a table of channel combinations, each channel combination in the table associated with an index, and ([0081], Table 5.5A-2a: Inter-band CA operating bands (three bands) from 3GPP TS 36.101 Rel. 13, merely shown here as an example of possible table information:
transmitting the indication of the set of supported full-duplex channel combinations comprises ([0080]- The list may refer to the indexes of band combination tables in 3GPP TS 36.101 for example. [0081]- When transmitted by the UE, this information(s) is referred to herein as information from an apparatus regarding at least one operating band combination)
transmitting a set of indices associated with the set of supported full- duplex channel combinations. ([0081]-The following table is a portion of Table 5.5A-2a: shows transmit of band indices. [0081]- 3GPP TS 36.101 contains numerous other tables with operating band combination information and capabilities information. When transmitted by the UE, this information(s) is referred to herein as information from an apparatus regarding at least one operating band combination.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaard view of Chen , The method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a set of supported full-duplex channel combinations, wherein each channel combination of the set of supported full-duplex channel combinations comprises an uplink channel and a downlink channel as taught by Henttonen to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 18, Vejlgaard in view of Chen does not teach, the method of claim 17, wherein the base station is configured with a table of channel combinations, each channel combination in the table associated with an index, and receiving the indication of the set of supported full-duplex channel combinations comprises receiving a set of indices associated with the set of supported full- duplex channel combinations.
Henttonen teaches, the method of claim 17, wherein the base station is configured with a table of channel combinations, each channel combination in the table associated with an index, and ([0081], Table 5.5A-2a: Inter-band CA operating bands (three bands) from 3GPP TS 36.101 Rel. 13, merely shown here as an example of possible table information:
receiving the indication of the set of supported full-duplex channel combinations comprises ([0080]- The list may refer to the indexes of band combination tables in 3GPP TS 36.101 for example. and combination information and capabilities information. When transmitted by the UE (=to base station), this information(s) is referred to herein as information from an apparatus regarding at least one operating band combination. [0088]- In another example, the UE may indicate to the eNB it uses negative capability indications.)
receiving a set of indices associated with the set of supported full- duplex channel combinations. ([0081]-The following table is a portion of Table 5.5A-2a: shows transmit of band indices. [0081]- 3GPP TS 36.101 contains numerous other tables with operating band combination information and capabilities information. When transmitted by the UE, this information(s) is referred to herein as information from an apparatus regarding at least one operating band combination. [0081] When transmitted by the UE (= to base station), this information(s) is referred to herein as information from an apparatus regarding at least one operating band combination. [0088]- In another example, the UE may indicate to the eNB it uses negative capability indications.)

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin view of Chen , The method of claim 17, wherein the base station is configured with a table of channel combinations, each channel combination in the table associated with an index, and receiving the indication of the set of supported full-duplex channel combinations comprises receiving a set of indices associated with the set of supported full- duplex channel combinations as taught by Henttonen to use channel combination of uplink and downlink channels to provide full duplex capability.

US20150172038A1
Claim(s) 4-6,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over VEJLGAARD et al. (US2020/0313837 A1) in view of Jiang et al. (US20150172038A1)

Regarding Claim 4, Vejlgaard does not teach, the method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a duration for which the capability of the UE for supporting the first duplex mode is applicable.
Jiang teaches, the method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a duration for which the capability of the UE for supporting the first duplex mode is applicable. ([0006]- he FDOP confirmation frame may be used for the case that the FDOP duration is longer than the original transmission duration requested by the FDOP initiator.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin, the method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a duration for which the capability of the UE for supporting the first duplex mode is applicable as taught by Jiang to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 5, Vejlgaard does not teach, the method of claim 4, wherein the duration comprises a configured time window.
Jiang teaches, the method of claim 4, wherein the duration comprises a configured time window. ([0007]- In addition in another aspect, a method is provided to estimate the duration of FDOP used for two-ways simultaneous transmissions and to notify all the other stations during FDOP setup.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin, the method of claim 4, wherein the duration comprises a configured time window as taught by Jiang to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 6, Vejlgaard does not teach, the method of claim 4, wherein the duration comprises a time between transmission of the control signaling indicating the capability of the UE for supporting the first full-duplex mode and transmission of subsequent control signaling.
Jiang teaches, the method of claim 4, wherein the duration comprises a time between transmission of the control signaling indicating the capability of the UE for supporting the first full-duplex mode and transmission of subsequent control signaling. ([0055]- The full-duplex indication could be used to indicate its capability and confirm the full-duplex transmission request. The FDOP responder station STA2 includes the estimated total FDOP duration T in the FDOP response frame. [0060]- In the retransmitted data frame, the full-duplex station may set Duration field to indicate the remaining time of transmission.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin, The method of claim 4, wherein the duration comprises a time between transmission of the control signaling indicating the capability of the UE for supporting the first full-duplex mode and transmission of subsequent control signaling as taught by Jiang to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 19, Vejlgaard does not teach, the method of claim 16, wherein receiving the control signaling further comprises: receiving an indication of a duration for which the capability of the UE for supporting the first duplex mode is applicable.
Jiang teaches, the method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a duration for which the capability of the UE for supporting the first duplex mode is applicable. ([0006]- he FDOP confirmation frame may be used for the case that the FDOP duration is longer than the original transmission duration requested by the FDOP initiator.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin, the method of claim 1, wherein transmitting the control signaling further comprises: transmitting an indication of a duration for which the capability of the UE for supporting the first duplex mode is applicable as taught by Jiang to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 20, Vejlgaard does not teach, the method of claim 19, wherein the duration comprises a configured time window.
Jiang teaches, the method of claim 19, wherein the duration comprises a configured time window. ([0007]- In addition in another aspect, a method is provided to estimate the duration of FDOP used for two-ways simultaneous transmissions and to notify all the other stations during FDOP setup.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin, the method of claim 19, wherein the duration comprises a configured time window as taught by Jiang to use channel combination of uplink and downlink channels to provide full duplex capability.

Regarding Claim 21, Vejlgaard does not teach, the method of claim 19, wherein the duration comprises a time between transmission of the control signaling indicating the capability of the UE for supporting the first full-duplex mode and transmission of subsequent control signaling.
 Jiang teaches, the method of claim 19, wherein the duration comprises a time between transmission of the control signaling indicating the capability of the UE for supporting the first full-duplex mode and transmission of subsequent control signaling. ([0006]- he FDOP confirmation frame may be used for the case that the FDOP duration is longer than the original transmission duration requested by the FDOP initiator.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vejlgaardin, The method of claim 19, wherein the duration comprises a time between transmission of the control signaling indicating the capability of the UE for supporting the first full-duplex mode and transmission of subsequent control signaling as taught by Jiang to use channel combination of uplink and downlink channels to provide full duplex capability.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478